:FICE OF THE A-ITORNEY GENERAL      OF TEXAS
                       AUSTIN




Honorable Syrian E..Marbut
county Attorney
Lubbook County
Lubbook, Texae




                a b&&f&ted         i, llarlfn~R. &b&h, Jr
                  oi.t,he Olty of Lubbooli, to 88oure~ S&I'
                  n upon the following     question, towlt:
                   Artloie 6626, as amended, repealsa~,
                   7&i., in regard to whether a OoQtp~
                    Tile for reoard   lat and/or me4pof
                   ion to a city hav Png a potiulation 0i
         25;OOO, or more, and where said land 1s sltu-
         ate& within, five miles of the olty, unless
         euoh'plat   and/or map haa been approved~ by the
         City's Planning Oommlss~on or governing body.'
           "It 16 my oplnlon that the oaas lrbyled Thawalter,
     County Clerk, Vs. Bohaefer, 1'79 SW 2nd, 765, opinion by
     the tlupreme Court oi the State'or   Texas, hold8 that
     A.rtiolO 6626 has ~epealad Article 974a. in regard to
     ths Olty Planning cOmm.ls~,lonor the gorarnlng body of
     said olty of 25,000, or aor?,   hailng firat to apprQv8
     buch plat and/or map of an addition to the oity, whersln
‘: Ron. Syrian E. Warbut, page 2




          s.uah addltlon Is within the five mile radius,
          as dasoribed by Article     974a, however, having
          bean requested by the olty Manager, Mr. smith,
          to saoura your opinion on same, I am herewith
          requasthjg   suoh oplnlonra

                ~6.   6626, Varnon’s   Annotated   01~11 Statutes,
    provldas:
                *The. r0ii0mg lnatrumants 0r writing whlah
         shall have bean aoknowladgad or approved aooord-
         lng to law, ara puthorlead to .ba reoorded,        ‘rlzr
         all deeds, mortgages, oonvayanpos, deeds bi trust,
         bonds r0r tit+,      aovanants, daQasaaqQaa or other
         inatruaentr 0r writlug oonoer*ng any hia8 or
         tunamanta, or goode.and ohattala,         or motabie prop-
.        arty of any dasorlption;       provided,   hO+Var, that
         ln oasas or subdlvlsloa       or ra-subdivision   or ~radl
         property,    no map or plat of s&y ‘suah subdivision
         or ra-subdivision      shall be rllad .or raaor~dad unless
         and until the came has bean ~authorlzad by .tha CIom-
         mlealonara* Court or the COW@+ tn uhlah the real
         astata is situated bX. order ~duly’antarad ln tha
         minutes of said i3ourt, exospt ln oases of partition
         or other subdivision      through a oourt of r,aoord; pro-
         rlded,   that wlthln lnborparatsd      oltlae end towns tha
         mverning     bq.tharaoi,      ln lieu of the Qtnnai8sionars~
         court ahau.,p*row         the aut~ias haralnabbvmiz iapoead
         upon tha OommiSslouars’ Court.”
               Art. 974a, V.A. C.S., among other things, provides in
     erfsot that maps or lata of eubdlrlriona     shall be .approved by
     oartain named author Pties or aitias and &mns of W,OOO 4.nhabi-
     tants, or more, if’ the land represented by suoh maps or plats
     is situated   within the oorporate lirafte of suoh auniolpallties
     or within five miles thereof.
              The Supreme Court in the oasa of Trawalter va. Schaefer,
     179 S. W., 7, $‘65, oonstruing Artlolar 974.a and 6626, Y.A.C.S.,
     aaldr    -
                “It appears thst the la@ rspzesantad by thlr
           map or pLat is loaatad n*t+n r*va~mllas 0r the
           oorpirrata limits or San Antai&3 %xas., a olty 0r
           more ‘then 25,000 inhabitant&   it’,aik appearr              - -.
           that th%amap or plat has $aan app*oVad by tha
            Hon. Syrian E. Marbut, page 3




              governing body of such olty, an.& that suoh oity
              has no planning board or oommlaalon. Sahaefer
              oontands that these faota antltla  thfs map or
              plat to be filed and reaordad, because such mat-
              ter is governed by the epplloabla  provisiona  of
              tit.,9743  V.A.C.S., Acts 1927, supra, and not.
              by   Art.   6h6   a s amenaaa,   aupra.   ‘Tranalter   eon-
               tends :that Art.: 6626, as amandad by the 1931 Act,
               has operated to’rapaal.tha          axtratarrltorlal     pro-
               visions     of Art. 974U, Aata 1927.           We are in aooord
               with Trawaltar*s. oontantion.           ‘Art. 97&a Aoto 1927,
               protides     that maps or plhts of aubdiv~s~ons,auch
               aa the one here, involvad,otLdll~ha            approved by oar-
               taln named authorities        of’ oitiea and towns oi
               25,000 lnhabltanta,{‘or       nore,:lf      the .lsnd rapresented
              by auoh maps or’ plats lo sltnstad rl~thln tha o Iw*ta
               l%aJts Or suoh mhnloSpalitlas’or             wlthln tlva nS  “E as  :
               theraot:.Art.      6626;. Aete 1931; by ita, rery ,plain’
               language prpvldas that no mu or plab of anysub-
              .alvlsion     or ‘i+a shall be if Pdl or reb0~4ea untn
               suoh filing     .adreoording    has bean authorltrad ,by the
              Coarmlaelonarri~~~   Court.   Sr t. 6626, Aots 1931, :..than
               axoapts: rrcrm it& ~general' prmlslom           , maps 0T ‘platr .,
               of ~subdlrlslonr situated rltgn            the o~porata~~,lg&ts
!~.,
               0r .oi ties and towns, ana maps. or plats 0r .sub4i.~~rQjna
             k%uthorlsad by oourts or raoord.               It la plalniy~ ~crridant
,.,,   .~
               that the exoeptlon to Art. 6626, Aote 1931, ‘regarding
              maps‘or plats of land eltuated~ within the oorporata
              ll#lts     of oltlaa and towns oparatas to kea i;oforr
              the provisions       or Artlola    97&a, Aot 1927, %
              aa suoh hast m~tlOn%d A@ @over8 maps or plats of
              land situated within the corporate limits of the ~oltlas
              end towns mantlonad therein,            but it does not operate
               to prasarva or keep in fore8 suoh Aot ln 80 far.aa it
               uovars axtraterrltorl~al       lands. Certainly had the
              Legislature      lntandad suoh a oonstruotlon          to be given
              Art. 6626, Acts lc31,it         would hava lnoluaad land6 within
              rive mile4 0f altias aa towns of 25,000 inhabitants
               or more, in the language of the axoeptlon.
                   "Everi if It should be held that Art. 6626, Aots L931,
              has not bspaaled the extraterritorial     provisions  of Art.
              97J+a, Acts ‘1927, then maps or plats or landa looatad
              within riV8 mllas or the oitlas ana towns contalnlng
              25,000 mbitauta,       or more, w;oulabe in0iuuaa vitato
              the provisions    or both Ants, and in suah lnatanoaa,both
              Aots ~uld. have to be oomplird with.      We har4ly thl@
              thst suoh was the intention    of the Leglslatura~   and yet
              this oonclualon would be fnasoapabls    ii it should ba’hald
              that Art. 6626, Aots 1931, has not repealed the axtta;
     $a. SY3lac TL Ha~bnt, page 2




                territorial   provlslone nt Art. 97&a, Aota 1927. ht
                GilFiB-potit we *Iah to say tbt we ox xeas no opinion
                as to the valldlty af the extrstarrl ?orin1 pro~lalor~a
                of Art. 97&a, Aota 1927.    sl0!.1¶8 v* FarklanndCOPFVPS-
                tion, i2a xkt~a8, 53,1, 40 8. ‘h. 26 53.~
ij:             h   vi%Vt Of the for%~in~   nU6hOriti48,  your 4zO’ 244p4Ob
‘,
i ,J,. iwly aatlrea    that i,t la th6 opinnionOr Wr aepartarant that
 *,    Artlola 6626, Vernon*8 AnnaOatsd Civil St.atutem, as eaan484, re-
                                                         artalna. $0 19~




     at8tut0,       but, it a06t3 a08   0psr.m   to prib6ery4   .QF k8e~bia   roror
     such sot, in ao far~ar it .007sm artratWrltioria!l ‘Imnbla,tm Oaeaa
     of aub4lvblo5 or re-auMlflaim~        of rvirl     QDIIJ~fi ‘40.~ 7.”
     plat 0r my 6U4h :&ibdltlaloa or re-aqbdir      r rlcm ,4&&c%*;:, $&ql’*$n
     raoord ualrns .asd u&i1 6ha ~~8 has beta ~au8h@rl)ad            by ,Mu C&N-
     al8aloatia~  Court    of .tha uouaty In nhloh  tie ha1     &fate      &a 116-
     arted  by owlSr d       atstS4 in .tha da~trn     ,+f 8~lw: cg~?ti WCW~~
     in aaaaa.~tafpaxti6““I on or otbar aubdltlslm tbxougU e udtrtt ef
     reoaral or w$thin lnoorparapd elities 4yad8m58, tic gavemlag
     body t&eraQf, ln lieu oi ,the $!vmnlarlanara*~ Gourh; %!ulJ priors
     the dutlea lmpasad by Artlola 6626 u9on the t%uszla~lmers               hurt.
              isaagree with the opinion ex teaaeil ln your latter
     pertain&   to the qnaatlon rsnfsr oom P~aatlvn  aad balleva YOU
     bsva oorraotlysdrlmad the Ufty Ilaa~6r   reg.mdi&& the #atria*